            Case 2:20-cv-00966-NR Document 115-1 Filed 07/16/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 DONALD J. TRUMP FOR                                   Civil Action
 PRESIDENT, INC.; et al.,

                Plaintiffs,
                                                       No. 2:2-CV-966
           v.

 KATHY BOOCKVAR; et al.,
                                                       Judge J. Nicholas Ranjan
                Defendants.


                       AFFIDAVIT OF SAMANTHA PICANS IN SUPPORT OF
                       MOTION FOR ADMISSION PRO HAC VICE MOTION

       I, Samantha Picans, make this affidavit in support of the motion for my admission to

appear and practice in this Court in the above-captioned matter as counsel pro hac vice for the

National Association for the Advancement of Colored People Pennsylvania State Conference,

Common Cause Pennsylvania, League of Women Voters of Pennsylvania, Patricia DeMarco,

Danielle Graham Robinson, and Kathleen Wise (collectively, “Intervenors”) pursuant to LCvR

83.2(B).

       1.       I am an attorney with the law firm of Wilmer Cutler Pickering Hale and Dorr

LLP.

       2.       My business address is 1225 17th Street, Suite 2600, Denver, CO 80202.

       3.       I am a member in good standing of the bar of Colorado.

       4.       My bar identification number is 44852.

       5.       A current certificate of good standing from the Supreme Court of the State of

Colorado is attached to this affidavit as Exhibit A.
            Case 2:20-cv-00966-NR Document 115-1 Filed 07/16/20 Page 2 of 2




       6.       I attest that I have read, know, and understand the Local Rules of Court for the

United States District for the Western District of Pennsylvania.

       7.       I attest that I am a registered user of ECF in the United States District Court for

the Western District of Pennsylvania.

       8.       Based upon the foregoing, I respectfully request that I be granted pro hac vice

admission in this matter.

       I certify and attest that the foregoing statements made by me are true. I am aware that if

any of the foregoing statements made by me are false, I am subject to punishment.

Dated: July 16, 2020                                    Respectfully submitted,

                                                        /s/ Samantha Picans
                                                        Samantha Picans (Colo. Bar No. 44852)
                                                        WILMER CUTLER PICKERING
                                                           HALE & DORR LLP
                                                        1225 17th Street
                                                        Suite 2600
                                                        Denver, CO 80202
                                                        Telephone: (720) 598-3477
                                                        Facsimile: (720) 274-3133
                                                        sam.picans@wilmerhale.com




                                                 2
